Exhibit 99.2 TERMINATION OF JOINT FILING AGREEMENT December 10, 2015 Each of the undersigned is a party to that certain Joint Filing Agreement, dated August 5, 2015, as amended on September 21, 2015 and November 4, 2015 (the “Group Agreement”). Each of the undersigned hereby agrees that the Group Agreement is terminated effective immediately. [Signature page follows] Signature Page to Termination of Joint Filing Agreement IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed as of the day and year first above written. COPPERSMITH VALUE PARTNERS II, LP By: Coppersmith Capital Partners, LLC General Partner By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member COPPERSMITH CAPITAL PARTNERS, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member COPPERSMITH CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member /s/ Jerome J. Lande JEROME J. LANDE /s/ Craig Rosenblum CRAIG ROSENBLUM Signature Page to Termination of Joint Filing Agreement SCOPIA LONG LLC SCOPIA LB LLC SCOPIA PX LLC SCOPIA PARTNERS LLC SCOPIA LONG QP LLC SCOPIA LONG INTERNATIONAL MASTER FUND LP SCOPIA WINDMILL FUND LP SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX INTERNATIONAL MASTER FUND LP SCOPIA LB INTERNATIONAL MASTER FUND LP By: Scopia Capital Management LP Investment Manager By: Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL MANAGEMENT LP By: Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL GP LLC SCOPIA MANAGEMENT, INC. By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Member Title: Managing Director /s/ Matthew Sirovich MATTHEW SIROVICH /s/ Jeremy Mindich JEREMY MINDICH
